 1   MATTHEW L. SHARP, ESQ.
     Nevada State Bar No. 4746
 2   Matthew L. Sharp, Ltd.
     432 Ridge Street
 3   Reno, NV 89501
 4   (775) 324-1500
     matt@mattsharplaw.com
 5
     RICHARD H. FRIEDMAN, ESQ.
 6   Nevada State Bar No. 12743
     Friedman│Rubin PLLP
 7
     1126 Highland Avenue
 8   Bremerton, WA 98337
     (360) 782-4300
 9   rfriedman@friedmanrubin.com
10
     JOSHUA D. KOSKOFF, ESQ. (Admitted PHV)
11   KATHERINE L. MESSNER-HAGE, ESQ. (Admitted PHV)
     KOSKOFF, KOSKOFF & BIEDER, PC
12   350 Fairfield Ave.
     Bridgeport, CT 06604
13   (203) 336-4421

14   Attorneys for Plaintiffs
15                                UNITED STATES DISTRICT COURT
16                                    DISTRICT OF NEVADA
17   JAMES PARSONS, et al.,                         CASE NO.: 2-19-cv-01189-APG-EJY
18                  Plaintiffs,
19
     vs.                                            STIPULATION AND ORDER TO
20                                                  STAY DISCOVERY PENDING
     COLT’S MANUFACTURING COMPANY                   RESOLUTION OF MOTIONS TO
21   LLC; et al.,                                   DISMISS
                                                    (FIRST REQUEST)
22                  Defendants.

23
24
25
26
27
28


                                                1
 1           Plaintiffs James and Ann-Marie Parsons (“Plaintiffs”) and Defendants Colt’s
 2   Manufacturing Company LLC; Colt Defense LLC; Daniel Defense Inc.; Patriot Ordnance
 3   Factory, Inc.; FN America; Noveske Rifleworks LLC; Christensen Arms; Lewis Machine &
 4   Tool Company; LWRC International LLC; Discount Firearms and Ammo LLC; DF&A
 5   Holdings LLC; Maverick Investments LP; Sportsman’s Warehouse, Inc.; and Guns and Guitars
 6   Inc. (“Defendants,” and together with Plaintiffs, the “Parties”) by and through their respective
 7   counsel, hereby stipulate that all discovery deadlines and obligations, including those found in
 8   Federal Rule of Civil Procedure 26, be stayed pending resolution of Defendants’ Motions to
 9   Dismiss set to be filed on September 24, 2019 per this Court’s prior orders, ECF Nos. 25 and
10   60. This stipulation is requested by the Parties in good faith and not for the purposes of delay,
11   but in the interest of efficiency. This is the first request to stay discovery.
12           The Parties agree that good cause exists to stay discovery because Defendants’ Motions
13   to Dismiss are potentially dispositive of the entire case. Staying discovery until these Motions
14   are decided promotes efficiency, avoiding unnecessary costs in time and treasure. If the
15   operative complaint survives the Motions to Dismiss, the parties agree that thirty (30) days from
16   the notice of entry of the Court’s order will provide sufficient time to coordinate the various
17   Parties’ schedules and conduct a Rule 26(f) conference.
18           For these reasons, the parties respectfully request that the Court enter an Order as
19   follows:
20           1) Staying all discovery, including all discovery deadlines, pending the resolution of
21   Defendants’ Motions to Dismiss set to be filed on September 24, 2019;
22           2) If the original complaint survives Defendants’ Motions to Dismiss, the deadline to
23   hold the Rule 26(f) conference is extended to thirty (30) days from entry of the Court’s order
24   resolving the Motions to Dismiss.
25           IT IS SO ORDERED.
26           DATED this 30th day of September, 2019.
27
                                                             ____________________________________
28                                                           UNITED STATES MAGISTRATE JUDGE


                                                         2
     DATED this 27th day of August 2019.       DATED this 27th day of August 2019.
 1
 2   MATTHEW L. SHARP, LTD.                    EVANS FEARS & SCHUTTERT LLP

 3       /s/ Matthew L. Sharp              _       /s/ Jay Schuttert            _
     MATTHEW L. SHARP, ESQ.                    Jay J. Schuttert (Nev. #8656)
 4
     State Bar No. 4746                        jschuttert@efstriallaw.com
 5   432 Ridge Street                          Alexandria L. Layton (Nev. #14228)
     Reno, NV 89501                            alayton@efstriallaw.com
 6   (775) 324-1500                            2300 West Sahara Avenue, Suite 950
 7                                             Las Vegas, NV 89102
     RICHARD H. FRIEDMAN, ESQ.                 Telephone: (775) 805-0290
 8   Nevada State Bar No. 12743                Facsimile: (775) 805-0291
     Friedman│Rubin PLLP
 9   1126 Highland Avenue                      Counsel for Defendants Colt’s Manufacturing
10   Bremerton, WA 98337                       Company, LLC, Colt Defense, LLC,
     (360) 782-4300                            Christensen Arms, Lewis Machine & Tool
11                                             Company, and LWRC International, LLC
     Joshua D. Koskoff (Admitted PHV)
12   Admitted PHV                              Bryon J. Benevento (Applying Pro Hac Vice)
13   Katherine L Messner-Hage (Admitted PHV)   Benevento.bryon@dorsey.com
     KOSKOFF, KOSKOFF & BIEDER, PC             Dorsey & Whitney, LLP
14   350 Fairfield Ave.                        111 S. Main Street, Suite 2100
     Brideport, CT 06604                       Salt Lake City, UT 84111-2176
15   (203) 336-4421                            Telephone: (801) 933-8958
16                                             Facsimile: (801) 933-7373
     Attorneys for Plaintiffs
17                                             Counsel for Defendant Christensen Arms
18
                                               John F. Renzulli (Applying Pro Hac Vice)
19                                             jrenzulli@renzullilaw.com
                                               Christopher Renzulli (Applying Pro Hac
20                                             Vice)
                                               crenzulli@renzullilaw.com
21
                                               Scott C. Allan (Applying Pro Hac Vice)
22                                             sallan@renzullilaw.com
                                               Renzulli Law Firm, LLP
23                                             One North Broadway, Suite 1005
24                                             White Plains, NY 10601-2310
                                               Telephone: (914) 285-0700
25                                             Facsimile: (914) 285-1213
26                                             Counsel for Defendants Colt’s Manufacturing
27                                             Company, LLC, Colt Defense, LLC, Lewis
                                               Machine & Tool Company, and LWRC
28                                             International, LLC


                                               3
 1
 2   DATED this 27th day of August 2019.            DATED this 27th day of August 2019.

 3   SNELL & WILMER LLP                             THE AMIN LAW GROUP, LTD.
 4
 5       /s/ V.R. Bohman            _                  /s/ Ismail Amin            _
     Patrick G. Byrne (Nev. 7636)                   Ismail Amin (Nev. 9343)
 6   pbyrne@swlaw.com                               iamin@talglaw.com
 7   V.R. Bohman (Nev. #13075)                      3753 Howard Hughes Parkway, Suite 200
     vbohman@swlaw.com                              Las Vegas, NV 89169
 8   3883 Howard Hughes Parkway, Suite 1100         Telephone: (702) 990-3583
     Las Vegas, NV 89169
 9   Telephone: (702) 784-5200                      Christopher M. Chiafullo (Applying Pro Hac
10   Facsimile: (702) 784-5252                      Vice)
                                                    cchiafullo@chiafullogroup.com
11   Counsel for Defendants Daniel Defense, Inc.,   The Chiafullo Group, LLC
     Patriot Ordnance Factory, and Sportsman’s      244 Fifth Avenue, Suite 1960
12   Warehouse                                      New York, NY 10001
13                                                  Telephone: (908) 741-8531

14                                                  Counsel for Defendants Discount Firearms
                                                    and Ammo, LLC, DF&A Holdings, LLC, and
15                                                  Maverick Investments, LP
16
     DATED this 27th day of August 2019.            DATED this 27th day of August 2019.
17
     PISCIOTTI MALSCH                               MURCHISON & CUMMING, LLP
18
19
         /s/ Anthony Pisciotti             _           /s/ Michael Nunez               _
20   Anthony Pisciotti (Applying Pro Hac Vice)      Michael Nunez (Nev. 10703)
     apisciotti@pmlegalfirm.com                     mnunez@murchisonlaw.com
21
     Ryan Erdreich (Applying Pro Hac Vice)          350 S. Rampart Blvd., Suite 3200
22   rerdreich@pmlegalfirm.com                      Las Vegas, NV 89145
     30 Columbia Turnpike, Suite 205                Telephone: (702) 360-3856
23   Florham Park, NJ 07932
24   Telephone: (973) 245-8100                      James Vogts (Applying Pro Hac Vice)
     Facsimile: (973) 245-8101                      jvogts@smbtrials.com
25                                                  Swanson, Martin & Bell LLP
     Counsel for Defendant Noveske                  330 N. Wabash, Suite 3300
26   Rifleworks, LLC                                Chicago, IL 60611
27                                                  Telephone: (312) 321-9100

28                                                  Counsel for Defendant Guns & Guitars, Inc.


                                                    4
     DATED this 27th day of August 2019.
 1
 2   SPENCER FANE LLP

 3
         /s/ John H. Mowbray               _
 4
     John H. Mowbray (Nev. 1140)
 5   jmowbray@spencerfane.com
     Mary E. Bacon (Nev. 12686)
 6   mbacon@spencerfane.com
 7   Jessica Chong (Nev. 13845)
     jchong@spencerfane.com
 8   300 South 4th Street, Suite 950
     Las Vegas, NV 89101
 9   Telephone: (702) 408-3414
10   Facsimile: (702) 408-3401

11   Camden R. Webb (Pro Hac Vice)
     crwebb@williamsmullen.com
12   Robert C. Van Arnam (Pro Hac Vice)
13   rvanarnam@williamsmullen.com
     Williams Mullen, PC
14   301 Fayetteville Street, Suite 1700
     Raleigh, NC 27601
15   Telephone: (919) 981-4000
16   Facsimile: (919) 981-4300

17   Justin S. Feinman (Pro Hac Vice)
     jfeinman@williamsmullen.com
18
     Turner A. Broughton (Pro Hac Vice)
19   tbroughton@williamsmullen.com
     Williams Mullen, PC
20   200 South 10th Street, 16th Floor
     Richmond, VA 23219
21
     Telephone: (804) 420-6000
22   Facsimile: (804) 420-6507

23
     Counsel for Defendant FN America
24
25
26
27
28


                                               5
